DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 9/14/2021have been entered. Any objection\rejections from the previous office action filed 5/15/2021 not addressed below has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4,8,11-14,19,21,24,28,30-31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Viegas et al. (US 5,318,780). This modified rejection was necessitated by amendment.
+0.2. See entire disclosure, especially abstract, col 4 line 64-col 5 line 13, col 6 lines 35-51, lines 61-69, col 7 lines 5-9 and line 59-col 8 line 12 and line 54-col 9 line 8, col 10 lines 8-14, col 11 line 7-46 and examples 1-3,5-22. Since in the examples the vast majority of the weight of the gel was water (1g/ml) the percentages disclosed for the amounts of hyaluronate, chondroitin sulfate and calcium chloride are considered to be within the claimed ranges. Since these amounts of ingredients are exemplified one of ordinary skill would readily envisage the use of such amounts. Regarding the new recitation that after sterilization the viscoelastic agent has a particular shear rate, it is noted that since the claimed composition does not require a product by process step of sterilization it is not limiting. Regardless since the composition of Viegas is within the scope of the pending claims it follows it will have the same properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP 2112.01 [R-3] II.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1,3-4,6,8,11,13-15,19,21,24-25,28 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (US 5,318,780), as applied to claims 1,4,8,11-14,19,21,24,28,30-31 above. This modified rejection was necessitated by amendment.
Viegas is disclosed above. Viegas is silent regarding the amounts of pH buffering agent recited in claims 3,15-16,25-27 and 32. Furthermore while the examiner believes the other ingredients used to make the ophthalmic gels including polymers and ionic salts are within the claimed range adjusting the amounts of ingredients would also be obvious. The preparation of ophthalmic devices having variable amount of polymer, counter ion, drug and pH buffer is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Claims 1,3-4,6,8,11-15,19,21,24-25,28 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viegas et al. (US 5,318,780), as applied to claims 1,3-4,6,8,11,13-15,19,21,24-25,28 and 30-32  above, in view of Tezel et al. (US 2015/0290230) . This new rejection was necessitated by amendment.
Viegas is disclosed above. Viegas is silent with respect to use of the oxidizer/ reducer glutathione as required in claim 12. 

Since the two references are related generally in their teachings for treatment of the eye one of ordinary skill would have a high expectation of success in adding glutathione to the gel of Viegas. Reason to make such a modification would be to provide a corneal shield with the ability to treat oxidative damage to the eye. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.
Applicants assert their invention does not necessarily include ionic polysaccharide.
The relevance of this assertion is unclear since the claims do not exclude ionic polysaccharides. Furthermore applicants actually claim ionic polysaccharides.
Applicants assert the claimed gel is a physical gel while Viegas is crosslinked. 
Again the relevance is unclear as applicants do not exclude a crosslinked gel and they do not even claim a physical gel. 

As noted in the modified rejection above, since the claimed composition does not require a product by process step of sterilization it is not limiting. Note the shear thinning is only a property after sterilization, however the claims do not actually require this step. Regardless since the composition of Viegas is within the scope of the pending claims it follows it will have the same properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP 2112.01 [R-3] II. Si 
	Applicants confusingly rely on another reference (Biopolymers, 2000,54(4)) in an attempt to show that the gel of Viegas is not within the viscosity claimed.
	The relevance of this assertion is very unclear. Viegas is clearly not the same as Biopolymers. Thus relying on this reference in an attempt to demonstrate properties is very unclear. Viegas discloser is much broader than the one viscosity cited in Fig. 5 of Biopolymers. Applicants have not shown that the shear claimed would not occur over the entire scope of compound disclosed by Viegas. Regardless since the claimed composition does not even require a product by process step of sterilization it is not limiting.

Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/JAMES W ROGERS/Primary Examiner, Art Unit 1618